OPINION OF THE COURT
Per Curiam.
On April 12, 1999, the respondent entered a plea of guilty in the Supreme Court, New York County, to the crime of attempted enterprise corruption, a class C felony. The respondent admitted being a shareholder, officer, and director of Ban*165croft Plaza Bank, Cyclodextrin, and American Pleasure, whose securities were sold by Beacon Securities. He also had an ownership interest in Beacon Securities and controlled it in partnership with others. Beacon Securities induced the public to purchase securities based on false and misleading information. The respondent admitted to knowing of and participating in attempts to manipulate the securities in which Beacon Securities “made a market.”
On March 8, 2000, the respondent was sentenced to a maximum term of imprisonment of three years and three days and a minimum term of one year and one day.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Prudenti, P.J., Ritter, Santucci, Altman and Florio, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Michael A. Schub, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Michael A. Schub is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.